                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

TIMOTHY SCOTT LITTLE,                             §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §          CIVIL ACTION NO.
                                                  §          4:19-cv-00056-JMV
                                                  §
NANCY BERRYHILL,                                  §
COMMISSIONER OF                                   §
SOCIAL SECURITY,                                  §
                                                  §
       Defendant.                                 §


                                      FINAL JUDGMENT

       Consistent with the Order [17] entered this day, the Commissioner’s June 12, 2018 final

administrative decision denying Plaintiff’s claim for disability insurance benefits under Title II

and his claim for supplemental security income under Title XVI of the Social Security Act, 42

U.S.C. §§ 416(i), 423, 1382c, is REVERSED; and this case is REMANDED to the

Commissioner for further proceedings.

       SIGNED this 6th day of September, 2019.



                                                      /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
